Citation Nr: 0510602	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  95-24 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for instability of the left knee, status post 
arthroscopy, anterior cruciate ligament injury.

2.  Entitlement to an initial evaluation in excess of 20 
percent for instability of the right knee, status post 
arthroscopy, anterior cruciate ligament injury.

3.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral arthritis of the knees, prior to April 
4, 2002.

4.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee, effective April 4, 
2002.

5.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee, effective April 4, 
2002.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to July 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1991 rating decision of the Regional 
Office (RO).  By rating action dated in March 1991, the RO 
granted service connection for degenerative changes of the 
knees, postoperative status arthroscopy, anterior cruciate 
ligament injuries, and assigned a 10 percent evaluation, 
effective August 28, 1990.  The veteran disagreed with the 
assigned rating.  It was noted in the rating action that it 
was based on incomplete service medical records.  In a rating 
decision dated in February 1992, the RO concluded, based on 
the receipt of additional service medical records, that there 
was clear and unmistakable error in the March 1991 rating 
action and recharacterized the veteran's service-connected 
disability as degenerative changes, left knee, postoperative 
status arthroscopy, anterior cruciate ligament injury, 
evaluated as 10 percent disabling, effective August 28, 1990; 
and degenerative changes, right knee, postoperative status 
arthroscopy, anterior cruciate ligament injury, evaluated as 
10 percent disabling, effective August 28, 1990.  

This case was previously before the Board in September 1997, 
at which time it was remanded for additional medical 
evidence.  Based, in part, on the findings of a Department of 
Veterans Affairs (VA) examination conducted in March 1998, 
the RO, in a rating action dated in July 1998, increased to 
20 percent the evaluation assigned, for each, for the 
veteran's service-connected right and left knee disabilities.  
The 20 percent evaluations were effective from August 28, 
1990.  In a rating decision dated in January 1999, the RO 
assigned an additional separate 10 percent rating for 
bilateral arthritis of the knees.  This rating was effective 
August 28, 1990.  A 20 percent evaluation, each, for 
instability of the left and right knees, was continued from 
August 28, 1990.  In August 1999, the Board remanded the 
veteran's claim to the RO so that he could testify at a 
hearing before a Veterans Law Judge of the Board at the RO.  
That hearing was accomplished in September 2001.  

In December 2001, the Board again remanded the claim to the 
RO.  By rating action dated in December 2002, the RO assigned 
a separate 10 percent evaluation for arthritis of the right 
knee and a separate 10 percent evaluation for arthritis of 
the left knee.  Each of these ratings was effective April 4, 
2002.  In a decision in June 2003, the Board again remanded 
the case to the RO for additional development of the record.  
By rating decision dated in September 2003, the RO increased 
the evaluation assigned for instability of the left knee, 
status post arthroscopy, anterior cruciate ligament injury, 
to 30 percent, effective August 28, 1990.  The Board points 
out that although the RO considered this a complete grant of 
benefits, since an extraschedular rating could be assigned, 
this matter remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  By decision dated in June 2004, the 
Board remanded the claim to the RO to ensure due process.  
The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Degenerative joint disease and limitation of motion of 
the left knee were demonstrated on the VA examination in 
October 1990.

2.  Degenerative joint disease and limitation of motion of 
the right knee were shown on the VA examination in October 
1990.

3.  The 40 percent combined evaluation now in effect for the 
veteran's left knee disabilities is the same rating as would 
be in effect if the veteran had suffered amputation of the 
knee.

4.  Instability of the right knee is manifested by laxity and 
joint line tenderness, and is not productive of more than 
moderate impairment.

5.  Arthritis of the right knee is currently manifested by 
full range of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial separate evaluation of 10 
percent for arthritis of the left knee, prior to April 4, 
2002, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2004).

2.  The criteria for an initial separate evaluation in excess 
of 10 percent for arthritis of the left knee, effective April 
4, 2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5010, 5165, 5260, 
5261 (2004).

3.  The criteria for an initial separate evaluation of 10 
percent for arthritis of the right knee, prior to April 4, 
2002, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2004).

4.  The criteria for an initial separate evaluation in excess 
of 10 percent for arthritis of the right knee, effective 
April 4, 2002, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §  4.71a, Diagnostic Codes 5010, 5260, 5261 
(2004).

5.  An initial evaluation in excess of 30 percent for 
instability of the left knee, status post arthroscopy, 
anterior cruciate ligament injury, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Codes 5165, 5257 (2004).

6.  An initial evaluation in excess of 20 percent for 
instability of the right knee, status post arthroscopy, 
anterior cruciate ligament injury, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.71a, 
Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in June 2004 apprised 
the veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the VA's 
duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004), has been met.  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to the provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the veteran was not given prior 
to the first AOJ adjudication of the veteran's claim, the 
notice was provided by the AOJ prior to the final transfer 
and certification of the case to the Board, and the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains VA 
medical records, the reports of VA examinations, and the 
veteran's testimony at two hearings.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The veteran was afforded a general medical examination by the 
VA in October 1990.  He complained of aching pain and 
stiffness in his knees.  An examination revealed arthroscopic 
scars in both knee areas.  Range of motion was from 0-96 
degrees, in each knee.  X-ray studies of the knees revealed 
minimal degenerative joint disease changes.  The diagnosis 
was chronic bilateral knee pain.

A VA examination of the joints was conducted in March 1996.  
The veteran complained that his left knee gave way, but never 
locked.  He also reported swelling in the knee.  It was noted 
that he wore a brace on the left knee.  An examination of the 
left knee revealed full range of motion with a 5 mm 
collateral ligament laxity, a 10 mm Lachman, and a 10 mm 
anterior drawer sign test.  The veteran had minimal swelling.  
The knee was tender in and about the medial joint line and 
about the patellar, with a 1+ swelling of the knee itself.  
There was minimal crepitation on motion.  The right knee had 
full range of motion.  It was slightly tender in and about 
the patellar area.  There was no medial or lateral collateral 
ligament laxity.  The veteran had a 5 mm anterior drawer sign 
and Lachman test.  He had no appreciable swelling.  The 
examiner noted that X-ray studies showed that the right knee 
had very minimal degenerative arthritis mainly about the 
patellofemoral joint.  There was some beginning osteophyte 
formation on the left knee.  The diagnosis was degenerative 
joint disease of the knees with anterior cruciate ligamentous 
laxity, left worse than right.

VA outpatient treatment records disclose that the veteran was 
seen in February 1996 and reported that his left knee gave 
way the previous day and he fell down three steps.  He 
indicated that the knee had been giving way since his injury 
in service.  An examination of the left knee showed that it 
was non-tender.  Range of motion was from 0-90 degrees.  It 
was noted in August 1997 that the veteran had a history of 
old knee injuries.  It was related that while he was walking, 
his right knee gave out and he twisted his left ankle.  It 
was also indicated that later his left knee gave out.  There 
was no laxity in the knees.  In December 1997 it was noted 
that he fell and hurt his right knee.  

The veteran was again afforded a VA examination of the joints 
in March 1998.  The examiner noted that he reviewed the 
claims folder.  The veteran complained of stiffness, swelling 
and that his legs gave out.  He also reported feeling 
constant instability in his knees.  It was indicated that the 
veteran was not wearing a brace on his right knee.  It was 
noted that he was going to school, but was having difficulty 
performing his daily activities of walking three blocks to 
class.  He related that it required frequent stopping in 
order to relieve the pain and to increase his stability and 
ability to continue on.  The veteran further reported that 
his legs gave out after he had been sitting for too long and 
he was required to stand.  On examination, the veteran had 
full range of motion, bilaterally.  He had anterior cruciate 
ligament laxity of 10 mm on the left with a 10 mm Lachman.  
He had a 5 mm degree of laxity in his medial collateral 
ligament on the left.  He had minimal effusion and soft 
tissue swelling.  He was tender about his medial joint line.  
He had crepitus with range of motion.  He had slight medial 
collateral ligament laxity in the right knee with a 5 mm 
Lachman and anterior drawer test.  There was no effusion or 
soft tissue swelling on the right.  He had joint line 
tenderness and crepitus in the right knee.  The assessment 
was that the veteran had bilateral internal derangement with 
a grade II medial collateral ligament tear by history on the 
right and a II to III medial collateral ligament tear on the 
left, with a complete anterior cruciate ligament tear, with 
anterior cruciate ligament laxity and degenerative joint 
disease, bilaterally, as well as medial collateral ligament 
laxity, bilaterally.  There was muscle atrophy in the 
quadriceps.  There were no other changes indicative of 
disuse.  

VA outpatient treatment records dated from 1999 to 2001 have 
been associated with the claims folder.  The veteran was seen 
in January 1999 and it was reported that there was no 
erythema or swelling of the knees.  Crepitus was reported.  
He complained of right knee pain and instability in June 
2001.  An examination revealed mild opening medially on the 
right.  There was full range of motion.  A brace for the 
right knee was ordered later that month.  

A VA examination of the joints was conducted in April 2002.  
The examiner noted that he reviewed the claims folder.  The 
veteran related that he had difficulty ambulating on campus 
where he was a student.  It was indicated that he was 
extremely overweight.  He complained of constant bilateral 
knee pain, which was made worse by prolonged walking.  He 
stated that the braces improved his stability.  He claimed 
that without the braces, his knees felt quite unstable, and 
he was inclined to fall without the braces.  The veteran 
asserted that walking without the braces was difficult 
because he was afraid that he might fall.  On examination, 
range of motion of both knees was from 0 to 135 degrees in 
each knee.  There was moderate anterior drawer sign in the 
right knee, and moderate medial laxity in the right knee.  
Diffuse tenderness to palpation over the medial joint line of 
the right knee was noted.  Muscle strength of the quadriceps 
muscle was adequate.  There was no evidence of obvious 
atrophy.  The diagnosis was post-traumatic arthritis in both 
knees, left more than right.  The examiner commented that the 
veteran had full and normal range of motion of each knee.  
There was pain on motion and pain on weight bearing in each 
knee.  He added that there was moderate instability present 
objectively, but subjectively, the veteran complained that he 
was unable to walk without the braces because his knees 
caused him to fall.  

Additional VA outpatient treatment records dated in 2002 and 
2003 are of record.  The veteran was seen in April 2002 and 
it was noted that he wore braces on both knees.  He 
complained of considerable instability without them.  There 
was moderate anterior cruciate laxity.  He had full range of 
motion in both knee joints in May 2003.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for his bilateral knee 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  Diagnostic Code 5257.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  A 20 percent rating may be 
assigned when flexion of the leg is limited to 30 degrees.  
When flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

Extension of the leg limited to 45 degrees warrants a 50 
percent rating.  Extension of the leg limited to 30 degrees 
warrants a 40 percent rating.  A 20 percent evaluation may be 
assigned when extension of the leg is limited to 15 degrees.  
When limited to 10 degrees, a 10 percent rating may be 
assigned.  Diagnostic Code 5261.

A 60 percent evaluation is assignable for extremely 
unfavorable ankylosis of the knee, in flexion at an angle of 
45 degrees or more.  Ankylosis of the knee in flexion between 
20 degrees and 45 degrees warrants a 50 percent rating.  
Ankylosis of the knee in flexion between 10 degrees and 20 
degrees warrants a 40 percent rating.  Ankylosis of the knee 
at a favorable angle in full extension, or in slight flexion 
between zero degree and 10 degrees, warrants a 30 percent 
rating.  Diagnostic Code 5256.

For amputation of the leg at a lower lever, permitting 
prosthesis, a 40 percent evaluation may be assigned.  
Diagnostic Code 5165.  For amputation of the leg not 
improvable by prosthesis controlled by natural knee action, a 
60 percent evaluation may be assigned.  Diagnostic Code 5164.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  Painful 
neuroma of a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation.  38 C.F.R. 
§ 4.68.

With respect to the left knee, a maximum 30 percent 
evaluation is currently in effect for instability and a 10 
percent rating is assigned for arthritis.  This results in a 
combined rating for the left knee of 40 percent.  As a 60 
percent rating is the maximum combined rating that can be 
assigned for a knee disability, that would not contravene the 
principles of the amputation rule, the Board finds that an 
increased rating for the service-connected left knee 
arthritis up to 50 percent is for consideration.  

The Board will initially address whether a higher rating is 
warranted for arthritis of each knee.  As noted above, the RO 
originally granted service connection for degenerative 
changes of the knees, postoperative status arthroscopy, 
anterior cruciate ligament injury, and assigned a 10 percent 
evaluation.  Subsequently, by rating action dated in February 
1992, a 10 percent evaluation was assigned for each knee, 
under Diagnostic Code 5003.  In a rating decision dated in 
January 1999, the RO assigned a separate 10 percent 
evaluation for bilateral arthritis of the knees.  This rating 
was effective August 1990.  In December 2002, the RO assigned 
a 10 percent evaluation for arthritis in each knee, effective 
April 2002.  

The VA examination conducted in October 1990 demonstrated 
that the veteran had limitation of motion in each knee.  
Range of motion testing revealed each knee had full 
extension, but limitation of flexion to 96 degrees.  Full leg 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  In addition, it is noted that X-ray studies at that 
time established that arthritis was present in each knee.  
The examiner also diagnosed bilateral knee pain.  The 
applicable schedular criteria contemplate flexion limited to 
100 degrees to warrant a minimum compensable rating of 10 
percent.  However, with consideration of the provisions of 38 
C.F.R. § 4.40 and 4.45 (2004) and DeLuca v. Brown, 8 Vet.App. 
202 (1995), in light of the findings of arthritis, limitation 
of motion and pain, the Board concludes that a 10 percent 
evaluation, each, for arthritis of the right and left knees, 
is warranted, effective August 1990, the date the veteran's 
claim for service connection was received.  The competent 
clinical evidence of record does not demonstrate impairment 
more comparable to greater limitation of motion so as to 
warrant a higher rating for the arthritis of the right or 
left knee.  In this regard, it is significant to observe that 
the only VA examination that showed any limitation of motion 
was the initial examination conducted in October 1990.  It 
must be emphasized that all subsequent VA examinations have 
demonstrated that the veteran has essentially full range of 
motion of the both knees.  While there was pain on motion 
present at the time of the April 2002 examination, the 10 
percent rating in effect for arthritis reflects this finding.  
Accordingly, the Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
statements in support of his claim for monetary benefits.  
The preponderance of the evidence is, therefore, against the 
claim for an evaluation in excess of a separate 10 percent, 
each, for arthritis of the left and right knees, prior to and 
from April 4, 2002.

The Board will separately address whether an increased rating 
is warranted for instability of the right knee, status post 
arthroscopy, anterior cruciate ligament injury.  The Board 
notes that there was no indication of right knee instability 
on the VA examination in October 1990.  It is noted that the 
significant findings on the March 1996 VA examination 
included slight tenderness, but there was no ligamentous 
laxity or swelling.  Similar findings were recorded on the VA 
examination in March 1998.  At that time, the laxity that was 
documented was described as slight.  The Board concedes that 
there was joint line tenderness and crepitus.  The Board also 
acknowledges that moderate laxity and moderate anterior 
drawer sign was demonstrated on the most recent VA 
examination, conducted in April 2002.  These findings are 
entirely consistent with the 20 percent evaluation in effect 
for right knee instability.  

The evidence supporting the veteran's claim consists of his 
statements regarding the severity of his right knee 
instability.  These findings show that the right knee 
disability is no more than moderate in severity.  The Board 
concludes that the medical findings on examination are of 
greater probative value and fail to show that an initial 
rating in excess of 20 percent for instability of the right 
knee is warranted.  The Board finds that the preponderance of 
the evidence is against the claim for instability of the 
right knee.  

In reaching the determination in this case, the Board has 
considered the provisions of VAOPGCPREC 9-2004 that permits a 
separate evaluation for both flexion and extension of the 
knee.  In light of the fact that all but one examination 
demonstrates that the veteran has full range of motion, this 
opinion is not applicable in this case.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  



							(CONTINUED ON NEXT PAGE)


ORDER

A separate 10 percent evaluation for arthritis of the left 
knee, prior to April 4, 2002, is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.  

A separate 10 percent evaluation for arthritis of the right 
knee, prior to April 4, 2002, is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.  

An initial evaluation in excess of 10 percent for arthritis 
of the left knee, effective April 4, 2002, is denied.

An initial evaluation in excess of 10 percent for arthritis 
of the right knee, effective April 4, 2002, is denied.

An initial evaluation in excess of 30 percent for instability 
of the left knee, status post arthroscopy, anterior cruciate 
ligament injury, is denied.

An initial evaluation in excess of 20 percent for instability 
of the right knee, status post arthroscopy, anterior cruciate 
ligament injury, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


